Case 9:19-cv-80893-RS Document 42 Entered on FLSD Docket 02/26/2020 Page 1 of 4



                        THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-80893-CIV-SMITH


 LAURA LOOMER,
                           Plaintiff,
 v.
 FACEBOOK, INC.,
                           Defendant.
                                                   /

   PLAINTIFF LAURA LOOMER’S REPLY TO OPPOSITION TO REQUEST FOR
  TELEPHONIC STATUS CONFERENCE AND MOTION TO EXTEND DISCOVERY
                            DEADLINE

        It is clear that Defendant, Facebook, Inc., never had any intention of allowing discovery

 to proceed in this case without running up the time and cost to Ms. Laura Loomer. As a company

 worth in the trillions, it openly admits that it would have filed a bevy of motions for protective

 order and related pleadings to prevent the facts in this case from being developed further. For

 instance, early in its Opposition to Request for Telephone Status Conference and Motion to

 Extend Discovery Deadline it states, “Finally, even if Ms. Loomer had not missed the deadline

 for discovery, Facebook would ask the Court for a stay of discovery pending its two motions,

 and would move to quash any deposition of its CEO.” ECF No. 41 at 3.

        The same theme and admission runs throughout the Opposition to Request for Telephone

 Status Conference and Motion to Extend Discovery Deadline. For instance, Defendant argues:

        First, much of the discovery Ms. Loomer seeks would be subject to a motion to
        quash and/or motion for a protective order.

        If the Court grants Ms. Loomer’s motion to extend discovery, Facebook will
        move to quash this deposition notice and to strike any irrelevant or overbroad
        topics from the Ms. Loomer’s 30(b)(6) deposition notice.
Case 9:19-cv-80893-RS Document 42 Entered on FLSD Docket 02/26/2020 Page 2 of 4



         Second, discovery is a waste of judicial resources while two dispositive motions
         are pending. Given the strength of the legal arguments in these motions and the
         fact that either would dispose of or significantly impact the entire case, Facebook
         will move for a stay of discovery if the Court grants Ms. Loomer’s motion. ECF
         No. 41 at 6 -7.

         Indeed, it is the strategy of most mega-litigation defense firms to delay as long as

 possible, hoping that the Court will dismiss a plaintiff’s claims. This tactic is used in particular

 in courts in the Northeast, such as in New York and Washington, D.C. But it has never been the

 practice to allow for interminable delay in the U.S. District Court for the Southern District of

 Florida.

         Exemplary of Defendant’s desire to slow if not shut the entire case down, hoping for a

 “Hail Mary” that Ms. Loomer’s case be dismissed, was its prior attempt to delay mediation. This

 speaks for itself.

         In this regard, Defendant does not even want this Court to hold a status conference by

 telephonic means, so its lead New York City counsel can participate without the expense of

 coming to Florida.

         The bottom line is this; it makes sense and does constitute good cause to extend the fact

 discovery deadline, so a good faith attempt can be made to settle this case without chewing up

 great time and expense by Ms. Loomer and this Court. Already, Ms. Loomer has been severely

 harmed by Defendant Facebook defaming her as a domestic and dangerous terrorist, which she

 clearly is not.

         Saving vital resources, on refection to see if settlement can be had, in and of itself

 constitutes good cause, and even if the Court would extend the discovery deadline by only 30

 days following any unsuccessful attempt to settle the case, this would make sense and protect the




                                                  2
Case 9:19-cv-80893-RS Document 42 Entered on FLSD Docket 02/26/2020 Page 3 of 4



 rights of all parties. Ms. Loomer is amenable to settlement on reasonable terms that mitigates the

 damage already done to her.

        For these compelling reasons, in good faith Ms. Loomer, a plaintiff of much less than

 even modest means, respectfully requests, again in good faith, an extension of fact discovery for

 whatever period the Court may deem appropriate, as well as for a telephonic status conference at

 the Court’s convenience.



 Dated: February 26, 2020                                    Respectfully Submitted,

                                                             s/ Larry Klayman_______

                                                             Larry Klayman, Esq.
                                                             KLAYMAN LAW GROUP P.A.
                                                             7050 W. Palmetto Park Rd #15-287
                                                             Boca Raton FL 33433
                                                             Tel: (561) 558-5536
                                                             Email: leklayman@gmail.com




                                                 3
Case 9:19-cv-80893-RS Document 42 Entered on FLSD Docket 02/26/2020 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

 electronically and served through the court’s ECF system to all counsel of record or parties on

 February 26, 2020


                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.




                                               1
